      6:20-cr-00085-RAW Document 32 Filed in ED/OK on 11/19/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,

                        Plaintiff,

 v.                                                       Case No. CR-20-085-RAW

 DAVID NEIL DUNN, a/k/a
 David Neil Dunn, Jr.,

                        Defendant.


                         PRELIMINARY ORDER OF FORFEITURE

       Before the Court is the Unopposed Motion of the United States for a Preliminary Order of

Forfeiture, filed November 16, 2020. The Court finds that, as a result of the guilty plea of

defendant David Neil Dunn, a/k/a David Neil Dunn, Jr., to Count Two of the Indictment filed

September 11, 2020, in which the government sought forfeiture, the motion should be granted.

       Pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), a preliminary order of forfeiture

shall be entered whereby the following firearm is preliminarily forfeited to the United States and

the forfeiture of such firearm shall be made part of the defendant’s sentence and included in the

judgment:

       •    One (1) Mossberg, O.F. & Sons, Model 702 “Plinkster”, .22 caliber semi-automatic
            rifle, serial number ELI3507687.

       The United States shall publish notice of this Order and its intent to dispose of the firearm

pursuant to 21 U.S.C. § 853(n) and Fed. R. Crim. P. 32.2(b)(6). The United States shall also send

notice to any person who reasonably appears to be a potential claimant with standing to contest

the forfeiture in the ancillary proceeding.




                                                1
     6:20-cr-00085-RAW Document 32 Filed in ED/OK on 11/19/20 Page 2 of 2




       Upon the entry of this Order, the United States is authorized to seize or retain custody of

the firearm in accordance with Fed. R. Crim. P. 32.2(b)(3).

       Any person, other than the defendant, asserting a legal interest in the firearm may, within

thirty (30) days of the final publication of notice or the receipt of notice, whichever is earlier,

petition the Court for a hearing to adjudicate the validity of the alleged interest.

       Following the Court’s disposition of any petition timely filed, a final order of forfeiture of

the firearm shall be entered. If no third party files a timely petition, this Order shall become the

final order of forfeiture as provided by Fed. R. Crim. P. 32.2(c)(2) and all right, title and interest

would vest in the United States for disposition according to law.

       IT IS THEREFORE ORDERED that, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C.

§ 2461(c), the Motion of the United States for Preliminary Order of Forfeiture is granted and the

firearm is preliminarily forfeited to the United States.

       IT IS FURTHER ORDERED that the United States shall initiate proceedings necessary to

protect third-party interests, if any, pursuant to and in accordance with Rule 32.2.

       Dated this 19th day of November, 2020.




                                               RONALD A. WHITE
                                               UNITED STATES DISTRICT JUDGE




                                                  2
